PER CURIAM.
After carefully considering the record and briefs on appeal, we affirm for substantially the reasons developed in the district court.
The Securities and Exchange Commission made an adequate showing at summary judgment that it had conducted a search that was reasonably calculated to disclose requested documents. Gillin v. IRS, 980 F.2d 819 (1st Cir.1992); Maynard v. CIA, 986 F.2d 547 (1st Cir.1993). *17The appellant could not rely upon mere innuendo and speculation to overcome that showing. Medina-Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5 (1st Cir.1990). See also Davila v. Corporacion De P.R. Para La Difusion Publica, 498 F.3d 9 (1st Cir.2007). Finally, the appellant made no showing that the district court abused its broad discretion in ruling on his discovery motions. Ayala-Gerena v. Bristol Myers-Squibb Co., 95 F.3d 86 (1st Cir.1996).
Affirmed. 1st Cir. Loc. R. 27.0(c).